Citation Nr: 1621045	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for DJD of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left hip strain.

5.  Entitlement to an initial evaluation in excess of 10 percent for early degenerative changes of the first metatarsophalangeal (MTP) joint of the right foot (hereinafter right foot disability).

6.  Entitlement to an initial evaluation in excess of 10 percent for early degenerative changes of the first MTP joint of the left foot (hereinafter left foot disability).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a right hip disorder, but awarded service connection for the Veteran's bilateral knee, feet and left hip disabilities; those disabilities were all assigned 10 percent evaluations, effective July 23, 2009.  The Veteran timely appealed the above issues.  

The Board has taken jurisdiction over the claim for TDIU on appeal, as such a claim is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for a right hip disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had arthritis of his knees with painful motion, limitation of extension to 5 degrees, limitation of flexion to 90 degrees, with no ankylosis, genu recurvatum, meniscal conditions, episodes of locking or effusion, impairment of the tibia and fibula, or recurrent subluxation or lateral instability.  

2.  Throughout the appeal period, the Veteran has not had left hip arthritis,  ankylosis, mal- or nonunion of the femur, fracture of the shaft or anatomical head of the femur, flail hip joint and her left hip disability has resulted in limitation of adduction such that she is unable to cross her legs throughout the appeal period; but not limitation of abduction to less than 10 degrees, of rotation such that she cannot toe-out more than 15 degrees, of flexion to less than 45 degrees, or of extension to 5 degrees.  

3.  Throughout the appeal period, the Veteran has not had pes planus (flatfeet), weak foot, pes cavus (clawfoot), Morton's disease/metatarsalgia, hallux valgus, hallux rigidus, hammertoes, or mal- or nonunion of the tarsal or metatarsal bones or either foot, or occasional incapacitating exacerbations; both feet had had arthritis of the first MTP joint- a single joint in either foot-throughout the appeal period; there is no more than moderate disability of each foot.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial evaluation in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2015).

2.  The criteria for establishing an initial evaluation in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2015).

3.  The criteria for establishing an initial evaluation in excess of 10 percent for a left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5250-55 (2015).

4.  The criteria for establishing an initial evaluation in excess of 10 percent for early degenerative changes of the first MTP joint of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5276-84 (2015).

5.  The criteria for establishing an initial evaluation in excess of 10 percent for early degenerative changes of the first MTP joint of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5276-84 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in October 2009 and November 2015.  As discussed in the analysis section below, the examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Each disability addressed on the merits in this decision involves joints and therefore the criteria for rating arthritis must be considered.  Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or minor joint groups; a 20 percent evaluation is warranted when there is involvement of 2 or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Additionally, a 10 percent evaluation is warranted for noncompensable limitation of motion for effected joints, provided that there is objective x-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.


Increased Evaluation for Bilateral Knees

The Veteran filed her claim for service connection for bilateral knee disorders on July 23, 2009.  Her bilateral knee disabilities have been evaluated as 10 percent disabling throughout the appeal period under Diagnostic Code 5010, for traumatic arthritis.  

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A 10 percent evaluation is warranted when a knee is symptomatic due to removal of the semilunar cartilage.  See 38 C.F.R. §4.71a, Diagnostic Code 5259.

Diagnostic Codes 5256, 5262, and 5263 are also potentially applicable in evaluation of her bilateral knee disabilities.  However, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of ankylosis of either knee.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will not be further discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 is also not applicable as there is no evidence, discussed further below, that the Veteran has mal- or nonunion of her tibia and fibula associated or due to her service-connected bilateral knee disabilities.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that there is no evidence that the Veteran's bilateral knees have genu recurvatum at any time during the appeal period.  Therefore, the Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, the Veteran's private treatment records from the private medical services provider CFM from 2007 through 2009 demonstrates complaints of and treatment for bilateral knee pain; she was noted as having bilateral knee osteoarthritis/DJD.  Those treatment records demonstrate that she was provided pain management for several disorders, including her bilateral knees.  

Of particular note, in September 2009, the Veteran complained of bilateral knee pain and requested cortisone shots.  On examination at that time, the Veteran's knees had no swelling, although they were tender over the medio-inferior knee joint.  Drawer tests were negative, and McMurray's tests were negative for clicks.  There were normal lateral and medial joint varus/valgus stress tests at that time.  Crepitus was minimal bilaterally with knee extension/flexion.  X-rays of both knees showed mild DJD.  The Veteran received cortisone shots to each knee at that time.  

In October 2009, the Veteran underwent a VA examination of her bilateral knees.  The Veteran reported that her knee pain began during military service following a run.  The Veteran reported that she was unable to do her last PT test before discharge and joining the National Guard; she went through physical therapy for her knees while in the National Guard.  She reported that she had been told that "she had very little cartilage left."  The examiner noted that she was followed by a private physician.  The Veteran was noted as taking NSAIDS, steroid injections, and physical therapy to treat her knees; she also was noted as taking hydrocodone for pain.  The examiner noted that there were no limitations in standing or walking; there were no constitutional symptoms or incapacitating episodes due to arthritis.  

On examination, the Veteran's gait was normal, without any other evidence of abnormal weightbearing, loss of bone or part of bone, or inflammatory arthritis.  The Veteran's right knee exhibited crepitus and grinding; her left knee was shown to have crepitus, clicks or snaps, and grinding.  Her knees did not show bumps consistent with Osgood-Schlatter's disease, mass behind the knee, instability, patellar abnormality, or meniscus abnormality.  The Veteran's knees each had flexion to 140 degrees and extension to 0 degrees; there was objective evidence of pain with active motion and after repetitive motion, bilaterally.  The examiner noted that there were no additional limitations after repetitive motion testing.  X-rays obtained at that time showed mild degenerative spurring of the tibial spine bilaterally; there was no joint effusion and all three knee compartments were maintained, bilaterally.  There was no evidence of osteopenia, fracture, or dislocation.  

The examiner noted that the Veteran was employed as a waitress and was also in the National Guard at that time; she had been employed in that profession for 5 to 10 years.  She was diagnosed with DJD of her bilateral knees.  The examiner noted that there were significant effects on her employment, including being assigned different duties.  The examiner also noted that her bilateral knee disabilities resulted in a moderate effect on her ability to participate in sports and exercise, mild effect on her ability to do chores and shopping, and there was no effect on her ability to perform recreation, traveling, feeding, bathing, dressing, toileting, grooming or driving.  

In the following paragraphs the Board describes evidence from December 2009 through December 2010 that, in full or part, concerns all of the disabilities that are addressed on the merits in this decision.  In the sections of this decision addressing the left hip and feet disabilities, the Board references this evidence but does not repeat it.   

A December 2009 VA primary care note documents that the Veteran underwent an annual physical, at which time she reported having arthritis and pain in several joints.  On examination, the Veteran's bilateral lower extremities were noted as examined; they were aligned, symmetrical, without crepitation, defects, tenderness, masses or effusions.  She had full range of motion without any pain or contractures.  There was no evidence of dislocation, subluxation or laxity at that time.  Her muscle tone was strong without atrophy or abnormal movements.  She was diagnosed with arthritis of multiple joints, stable on Etodolac.  

In a December 2010 statement, the Veteran reported not being able to sleep due to symptoms of her knees, feet and left hip.  She reported that she had to have a pillow at her side to align her left hip every night, or she cannot sleep.  She also reported that pain of her knees, feet, and left hip caused difficulty sleeping.  She reported that cold weather exacerbated the pain of her left hip, knees and feet, making it difficult to walk.  She reported doing physical therapy without relief.  She reported that her pain will get worse due to the marching and carrying a rucksack during her National Guard service.  She reported that her foot pain was getting worse and was so intense that she has to lie in bed; depression will then set in.  She also stated that she could not lift her 3-year old daughter due to her pain.  She reported that her pain medication has increased due to increased pain and sleep deprivation over the last year and a half.  

The Veteran additionally submitted National Guard records.  She underwent a Periodic Health Assessment in March 2010, at which time she noted having bilateral knee pain with buckling; her current pain regimen helped with her pain, which was a 4 or 5 out of 10 when on medications and a 7 or 8 out of 10 without medication.  She also reported that her knees swell and click; she denied any locking.  A March 2011 assessment demonstrated similar complaints.

The Functional Capacity Certificate from March 2010 demonstrated that she was unable: to move with a fighting load (48 pounds) at least two miles; to run or jog 2 miles, although she was able to walk that distance; to perform standard aerobic conditioning activities; to perform upper and lower body weight training; to walk with field gear and 40 pound rucksack; to lift and carry 40 pounds a distance of 100 feet; or, to be on her feet continuously for 4 hours.  

As a result of those assessments, the Veteran was placed on a temporary profile at that time which limited her to walking with gear and rucksack, limited lifting and carrying, and her to prolonged standing for only 2 hours.  In October 2010, that temporary profile was continued, including no lifting greater than 35 pounds and allowing her to run at her own pace and distance; she was on a permanent L-2 profile for her knee arthritis, L-3 profile for her back and abdominal pain, and S-3 profile for her PTSD.  

In her December 2010 substantive appeal, VA Form 9, the Veteran reported that she had daily pain which increased when it rained or was cold outside.  She reported that her feet hurt all the time, and that the burning sometimes made it impossible to walk.  She also stated that her quality of life was not good and that she could not sleep due to her left hip disability; she could only sleep in one position.  She had a bad time going up and down stairs, and she could not sit for a long time.  She also reported that she was unable to work.  

The Board has additionally reviewed the Veteran's VA treatment records through December 2015, which have been obtained and associated with the claims file.  Generally, those records demonstrated continued treatment for bilateral knee pain and pain medication management for several disabilities, including both knees.  

In a February 2012 VA treatment note, the Veteran complained of bilateral knee and back pain worse than normal; she reported taking oxycodone every four hours which was not helping.  She also reported waking up and not feeling well due to not resting.  On examination, the Veteran's gait was normal and she was noted as having full range of motion.  She was diagnosed with osteoarthritis/myalgia, and was given morphine and oxycodone for breakthrough pain.  

In March 2012, the Veteran requested braces for her; physical therapy for her knees was prescribed at that time.  In April 2012, the Veteran was seen for a follow-up; at which time it was noted that she had worse knee pain with weightbearing.  The examiner noted that the Veteran's bilateral knee osteoarthritis was unchanged at that time and she was prescribed two new neoprene sleeve braces for her knees.  

In a May 2012 VA physical therapy consult, the Veteran reported having chronic bilateral knee pain for several years; she reported that she was not performing any exercise or physical activity past her activities of daily living at that time.  She further reported that her knees will occasionally give way and at times can lock on her.  There was pain at rest and with weightbearing activities.  On examination, the Veteran had 6 to 7 out of 10 pain, with a diffuse ache in her knees with intermittent sharpness.  Her gait was noted as being overpronation with gait bilaterally.  She was able to complete squat without frontal plane deviation of the knee.  Her active range of motion for her knees was within normal limits with reports of pain throughout the range.  The Veteran had a 4 out of 5 muscle strength test in her lower extremities.  She had negative Lachman's, posterior drawer, valgus stress, varus stress, Clarke's, drop home, patella tap, and patella tilt testing.  She was diagnosed with chronic bilateral knee pain and was prescribed hinged knee braces at that time.  

In a June 2013 record, the Veteran sought treatment for a left knee twisting injury when she was dragged down stairs by her dog.  The left knee did not demonstrate any deformity or joint effusion; she had full range of motion of her left knee at that time.  There was no ligamentous instability of the left knee; there was tenderness of the medial knee on joint line.  She was diagnosed with left knee pain/strain and was given a Toradol injection at that time; it was also noted that she had a knee brace and pain medication at home.  

Finally, in November 2015, the Veteran underwent another VA examination of her bilateral knees.  The examiner noted the diagnosis of bilateral DJD of the knees.  The Veteran reported that her DJD has gotten worse in terms of both her pain and range of motion; she reported pain with kneeling, stair climbing, walking on uneven terrain, and with prolonged standing.  On examination, the Veteran's bilateral knees had flexion to 90 degrees and extension to 5 degrees; her decreased range of motion contributed to a difficulty with ambulation.  Pain on motion and with weightbearing was noted bilaterally.  The examiner also noted that the Veteran's bilateral patellas were tender and that there was evidence of crepitus bilaterally.  She was able to perform repetitive motion testing bilaterally, although the examiner noted that there was no additional functional loss or loss of range of motion due to repetitive testing.  The examiner noted that the examination was medically consistent with the Veteran's statement describing functional loss with repetitive use over time.  The Veteran had pain and lack of endurance with repeated use over time, although those factors did not additional limit her functional impairment including range of motion.  The examiner additionally stated that the examination was consistent with the Veteran's reports during a flare-up, although the examination was not performed during a flare-up; his opinions regarding repeated use over time were the same as for flare-up.  The examiner also noted that the Veteran had disturbance of locomotion and interference with standing as a result of her bilateral knee disabilities.  

The examiner also noted that the Veteran's muscle strength testing was normal bilaterally and she did not have any muscle atrophy.  There was no knee ankylosis bilaterally.  There was also no history of recurrent subluxation, lateral instability, or recurrent effusion, bilaterally.  Instability testing bilaterally, including anterior instability (Lachman's), posterior instability (posterior drawer) medial instability (valgus stress), and lateral instability (varus stress), were normal.  The examiner noted that the Veteran did not have any meniscus conditions of her bilateral knees.  The Veteran did not use any assistive devices for locomotion/ambulation.  X-rays taken at that time revealed minimal osteoarthritis of the bilateral knees.  Respecting the impact of the Veteran's bilateral knee disabilities on her employment, the examiner noted that prolonged walking, standing, kneeling, and squatting were all negatively impacted.

Based on the foregoing evidence, the Board finds that increased evaluations of the Veteran's bilateral knee disabilities are not warranted based on the evidence of record at this time.  Specifically, the Board notes that the Veteran has already been assigned separate 10 percent evaluations, one for each knee, under Diagnostic Code 5010 for traumatic arthritis.  There is no evidence of incapacitating episodes during the appeal period.  A higher evaluation is not warranted under that Diagnostic Code  

Respecting the Veteran's assigned bilateral knee evaluations, 10 percent evaluations have been assigned under Diagnostic Code 5010 for n limitation of motion, painful motion and evidence of arthritis for each knee.  

Review of the foregoing evidence demonstrates that during the appeal period, the Veteran's knees were shown to be limited by 5 degrees in extension and to 90 degrees of flexion; limitations that are noncompensable under Diagnostic Codes 5260 and 5261.  The Board has contemplated whether evaluation under those Diagnostic Codes was appropriate, as well as whether separate evaluations under those Diagnostic Codes was appropriate; the Board finds that neither are warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Turning to Diagnostic Code 5258, the Board acknowledges that the Veteran stated once during the appeal period that she was informed that she has "very little of her meniscus left" in her bilateral knees.  The Board contrasts these statements with the objective findings throughout the appeal period which note that the Veteran's knees are not shown to have meniscal conditions throughout the appeal period.  The findings from examination are more probative than what she recalls being told in the past as such findings are not subject to the effect of time on memory as is one's recollections.  

Moreover, the Veteran's knees are not shown to have effusions throughout the period, and she uniformly denies any locking symptomatology during her examinations, although she did report some locking symptoms during her May 2012 physical therapy consultation.  While Veteran did once report some locking symptomatology, the Board finds that her denials of such symptoms both prior to and subsequent to that report to be more probative of her symptomatology throughout the appeal period.  Therefore, in light of the foregoing, the Board must find that an evaluation under Diagnostic Code 5258 for either of the Veteran's knees must be denied in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Likewise, the Board has contemplated a separate evaluation under Diagnostic Code 5259 in this case for a symptomatic meniscal condition; as noted above, the evidence throughout the appeal period demonstrates that there is no meniscal condition associated with the Veteran's bilateral knee disabilities in this case.  The Board finds the objective evidence in this case to be more probative than the Veteran's statements that she was once told she had very little of her meniscus left.  Thus, the Board must deny a separate evaluation under Diagnostic Code 5259 in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Finally, the Board has also contemplated whether a separate evaluation under Diagnostic Code 5257 is warranted for either knee.  The Board acknowledges the Veteran's statements during the appeal period and particularly during her examinations that she experiences some buckling or giving way of her bilateral knees, although those reports of buckling/giving way are intermittent and not consistent throughout the record.  In contrast, instability testing of the Veteran's knees throughout the appeal period is routinely shown to be normal.  Thus, the Board finds these objective tests are more probative respecting the presence of any recurrent subluxation or lateral instability of the Veteran's bilateral knees throughout the appeal period.  Separate evaluations under Diagnostic Code 5257 are therefore not warranted at any time during the appeal period in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Accordingly, for the reasons discussed above, the Board must deny increased evaluations for the Veteran's bilateral knee disabilities at this time.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5256-63.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.


Increased Evaluation for Left Hip

The Veteran filed her claim for service connection for a left hip disorder on July 23, 2009.  Her left hip disability has been evaluated as 10 percent disabling throughout the appeal period under Diagnostic Code 5024, for tenosynovitis.  Under that Diagnostic Code, the rater is directed to rate the Veteran on the basis of arthritis and limitation of motion of the affected body part, except in the cases of gout.

Diagnostic Code 5250 provides a 60 percent evaluation for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent is warranted for intermediate hip ankylosis.  A 90 percent evaluation is warranted for unfavorable hip ankylosis, extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated.  38 C.F.R. §4.71a, Diagnostic Code 5250.

Limitation of extension of the thigh to 5 degrees or less warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Diagnostic Code 5252 provides that a 10 percent evaluation is warranted for hip flexion limited to 45 degrees; a 20 percent evaluation for flexion limited to 30 degrees; a 30 percent evaluation for flexion limited to 20 degrees; and, a 40 percent evaluation for hip flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of rotation of the thigh, such that the person cannot toe out more than 15 degrees, or limitation of adduction of the thigh such that the person cannot cross his or her legs, warrants a 10 percent evaluation.  Limitation of abduction of the thigh such that motion is lost beyond 10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

An 80 percent evaluation is warranted for a flail hip joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Under Diagnostic Code 5255, for impairments of the femur, a 10 percent evaluation is warranted for malunion of the femur with a slight knee or hip disability.  A 20 percent evaluation is provided for malunion of the femur with a moderate knee or hip disability.  A 30 percent evaluation is warranted for malunion of the femur with a marked knee or hip disability.  A 60 percent evaluation is warranted for fracture of the surgical neck of, with false joint, or with nonunion of the femur without loose motion, weightbearing is preserved with aid of brace.  Finally, an 80 percent evaluation is provided for nonunion of the femur with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Turning to the evidence of record, the Veteran's private treatment records from CFM demonstrate left hip pain complaints and pain management for that condition.  In a September 2009 record, the Veteran was noted to have a tear of the left hip muscle.  On examination her lateral left hip was tender, over the trochanter; she had pain with flexion and external rotation.  X-rays showed mild DJD of the left hip.  

The Veteran underwent a VA examination of her left hip in October 2009.  She reported injuring her left hip while in the National Guard in August 2008 when a scaffold collapsed and her left leg was struck and she twisted her leg trying to loosen it.  National Guard treatment records document her report that a physician told her that she tore a muscle in her inner thigh.  She was treated with pain medication and steroid injections in her hip; the pain had subsided somewhat but had not resolved.  The Veteran reported she was treated with NSAIDS, Lodine, Vicodin, and steroid injections.  She also reported intermittent flare-ups of her left hip condition due to weather or prolonged standing.  

The examiner noted there was no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, or episodes of locking, dislocation or subluxation.  She did have pain and stiffness of the left hip, as well as a feeling of a knot in her groin.  The examiner noted there were no effusions, although there was tenderness.  The Veteran reported moderate flare-ups every two to three weeks which lasted one or two days; such flare-ups were precipitated by weather or prolonged standing.  The Veteran reported that she worked through the pain.  There was no evidence of constitutional symptoms or incapacitating episodes of arthritis.  There were no standing or walking limitations.  

On examination, the Veteran's gait was normal, without evidence of abnormal weightbearing, loss of a bone or part of a bone, or inflammatory arthritis.  The Veteran had pain at rest in her left hip; she had flexion to 125 degrees, extension to 30 degrees, and abduction to 45 degrees, with objective evidence of pain with active motion.  She was able to cross her left leg over her right leg, and she could toe-out greater than 15 degrees.  She was able to perform repetitive motion testing and there were no additional limitations after repetitive motion testing.  X-rays of her left hip revealed no osteopenia or significant degenerative change in the left hip joint.  There were a few tiny calcified phleboliths; there was no acute fracture or dislocation.  The examiner diagnosed the Veteran with a left hip strain.  

The examiner noted that she was a waitress and was in the National Guard at that time; she had been employed in that profession for 5 to 10 years.  The examiner concluded that the Veteran had significant effects on her occupational functioning due to pain, which included being assigned different duties.  The Veteran's left hip disability caused a moderate effect on her ability to participate in sports and exercise, mild effect on her ability to do chores, recreation and shopping, and no effect on traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

The Board has considered the December 2009 VA primary care note, the Veteran's December 2010 statements, to include in her Substantive Appeal, and the National Guard records from March 2010 through March 2011 that concerned all of her disabilities that are the subject of this decision.  Those records and statements are described in detail in the section addressing her bilateral knee conditions.  

The Board has additionally reviewed the Veteran's VA treatment records through December 2015, which have been obtained and associated with the claims file.  Generally, those records demonstrated continued treatment for left hip pain and pain medication management for several disabilities, including her left hip.  

In March 2012, the Veteran was seen by primary care for an increase in her left hip pain for the past two or three days after she was jerked while walking her dog.  She denied falling, although she had pain mostly in her left hip and groin, worse with prolonged walking or bending.  She was treating with ice and heat, with some relief; her pain went down the lateral aspect of her left leg to the calf.  On examination, she was tender to palpitation over the SI joints and over the left greater trochanteric bursae.  She was diagnosed with greater trochanteric bursitis and was given a Toradol injection and prednisone taper.  In April 2012, she was seen for chronic pain associated with her hips, noting that she had a dull aching pain in her hips that was worse with pressure (lying on them).  She was tender to palpitation over the left bursae area.  She was diagnosed with greater trochanteric bursitis that was unchanged.  

In May 2012, the Veteran was seen for a physical therapy consult for her chronic bilateral hip pain; she reported having physical therapy for her hips, although it did not help.  She also reported that she did not complete any exercise or physical activity past her activities of daily living.  Her bilateral hip pain was constant and diffuse, unrelated to weightbearing activities.  On examination, the Veteran reported 6 or 7 out of 10 pain, which was a diffuse ache in her bilateral hips with intermittent sharpness.  Her ambulation was noted as overpronation with gait bilaterally.  She had mild hip flexor tightness, but the remainder of her bilateral lower extremity flexibility was good.  She had negative FABERS testing and hip impingement testing at that time.  She was diagnosed with chronic bilateral hip pain at that time.  

Finally, in November 2015, the Veteran underwent another VA examination of her left hip disability.  The examiner noted the Veteran's diagnosis of left hip strain at that time.  During the examination, the Veteran reported increased pain in both hips, left worse than right, particularly with prolonged standing.  On examination, the Veteran's left hip had flexion to 90 degrees, extension to 15 degrees, abduction to 25 degrees, and adduction to 15 degrees; her adduction was limited such that she could not cross her legs.  She had external rotation of her left hip to 35 degrees and internal rotation to 20 degrees.  The examiner noted that the reduced range of motion contributed to her difficulty with ambulation.  The examiner also noted that the Veteran had pain during flexion and abduction, as well as during weightbearing.  There was no objective evidence of crepitus or localized tenderness or pain on palpitation.  She was able to perform repetitive motion testing, although the examiner noted that there was no additional functional loss or loss of range of motion due to repetitive testing.  The examiner noted that the examination was medically consistent with the Veteran's statement describing functional loss with repetitive use over time.  The Veteran had pain with repeated use over time, although that did not result in additional limits to her functional impairment including range of motion.  The examiner additionally stated that the examination was consistent with the Veteran's reports during a flare-up, although the examination was not performed during a flare-up; his opinions regarding repeated use over time were the same as for flare-up.  The examiner also noted that the Veteran had disturbance of locomotion and interference with standing as a result of her left hip disability.   

Muscle strength testing of her left hip was normal and she did not have any muscle atrophy.  There was no ankylosis of the left hip on examination.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  She did not use any assistive devices for locomotion/ambulation.  X-rays taken at that time revealed normal bone mineralization, no fracture of the left hip, and no significant arthritic changes.  Periarticular soft tissues were unremarkable.  The examiner noted that the left hip disability impacted her occupational functioning by limiting her from physically demanding labor.  

Based on the foregoing evidence, the Board must find that an evaluation in excess of 10 percent for the Veteran's left hip disability must be denied.  First, the Board notes that there is no evidence of any left hip ankylosis, impairments of the left femur including non- or malunion, fracture of the shaft or anatomical head of her left femur, or a flail hip joint shown at any time during the appeal period.  Accordingly, the disability pictures contemplated by Diagnostic Codes 5250, 5254 and 5255 are inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.

Turning to Diagnostic Codes 5003 and 5010, the Board notes that the Veteran's left hip is not shown to have any x-rays revealing arthritis throughout the appeal period; however the criteria for which her rating is based refers to those Diagnostic Codes.  Diagnostic Code 5003 refers to limitation of motion due to arthritis and the Veteran is appropriately rating for her limitation of motion.  

The Veteran's left hip did not demonstrate a limitation of extension to 5 degrees, or a limitation of flexion to 45 degrees or less at any time throughout the appeal period.  It does not appear that evaluations under Diagnostic Codes 5251 and 5252 are appropriate at any time during the appeal period in this case.  

Rather, it appears to the Board that the Veteran's disability picture in this case more closely approximates to a limitation of adduction of her left hip such that she is unable to cross her legs.  The Board notes that the Veteran was able to cross her legs in October 2009 during examination, although she was not able to do so in the November 2015 examination.  The Board further notes that the Veteran's adduction was not tested in October 2009.  The Board also notes that the Veteran's abduction is never shown during the appeal period to be less than 10 degrees.  

Consequently, while the Veteran was able to cross her legs in the October 2009, the Board finds that the disability picture of the Veteran's left hip disability prior to November 2015 more closely approximates to a limitation of adduction such that she was unable to cross her legs.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.

Accordingly, the Board finds that the Veteran's left hip disability more closely approximates a limitation of adduction throughout the appeal period, such that she is unable to cross her legs; such commensurates to a 10 percent evaluation, and therefore a higher evaluation than currently assigned must be denied.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5250-55. In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.



Increased Evaluation for Bilateral Feet

The Veteran filed her claim for service connection for bilateral foot disorders on July 23, 2009.  Her bilateral feet disabilities have been evaluated as 10 percent disabling throughout the appeal period under Diagnostic Code 5010-5284, for arthritis rated as analogous to other foot injuries.  

Under Diagnostic Code 5284, a 10 percent disability rating is assigned for symptomatology which is moderate in severity.  A 20 percent disability rating is assignable for symptomatology which is moderately severe.  A 30 percent disability rating is assignable for symptomatology which is severe.  See 38 C.F.R § 4.71a, Diagnostic Code 5284.  The note following that Diagnostic Code provides that a 40 percent evaluation is assigned for loss of use of the foot.  Id.

Words such as "slight," "mild," "moderate," "severe" and "pronounced" are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Turning to the evidence of record, the Veteran's private treatment records from CFM demonstrate bilateral foot pain complaints and pain management for those conditions.  In an August 2009 record, the Veteran reported chronic bilateral foot pain, described as "burning feet," since military service.  The Veteran's bilateral feet did not have any localized tenderness or swelling on examination; her feet had full range of motion.  The Veteran was to continue with physical therapy and NSAIDS for her foot pain.  

The Veteran underwent a VA examination of her feet in October 2009.  The Veteran reported having pain in both of her feet during military service during road marches.  She was given blue at that time, which gave her some relief at first.  She reported having worsening symptoms since joining the National Guard; her feet hurt almost constantly and she had a hard time sleeping.  The examiner noted that the Veteran got partial relief in her feet symptoms from medications, rest and elevation; she got no relief from applying heat or cold.  She denied having surgery.  The Veteran denied swelling, heat, redness, weakness, lack of endurance, or other symptoms; she reported having pain (while standing, walking and at rest), stiffness (while standing and walking) and fatigability.  Her pain was on the plantar surface of her feet.  She reported having flare-ups several times a year, but less than monthly; her flare-ups lasted more than two but less than seven days.  She did not know what precipitated or alleviated her flare-ups, but when she had them she rests and elevates her feet as long as she can.  The examiner noted that there was no limitation on walking or standing and she did not need assistive devices for ambulation; the Veteran reported that while she can stand and walk without limitation, she had constant pain in her feet.  

On examination, the Veteran's feet did not have any evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing.  Her feet were tender on the plantar surfaces of her feet.  There was no evidence of hammertoes, hallux valgus, hallux rigidus, skin or vascular foot abnormalities, pes cavus (clawfoot), flatfeet (pes planus), muscle atrophy, mal- or nonunion of the tarsal or metatarsal bones, or any other foot deformity, on examination bilaterally.  Her gait was normal.  X-rays of her bilateral feet revealed early degenerative changes at the first MTP joint bilaterally.  The examiner diagnosed the Veteran with bilateral foot pain with radiographic evidence of degenerative changes.  The examiner further noted that the Veteran's pain had a significant effect on her occupation, noting that she was unable to find work other than waitressing at that time and that she worked with constant pain in her feet and joints.  The examiner also noted that the Veteran still participated in weekend training for the National Guard at least once a month, although she had been placed on light duty intermittently due to her bilateral foot, knee and hip pain.  The examiner concluded that the Veteran's bilateral feet disabilities had a mild effect on her ability to do chores, shopping, exercise and sports, although there was no effect on her ability to perform recreation, traveling, feeding, bathing, dressing, toileting, grooming and driving.  

The Board has considered the December 2009 VA primary care note, the Veteran's December 2010 statements, to include in her Substantive Appeal, and the National Guard records from March 2010 through March 2011 that concerned all of her disabilities that are the subject of this decision.  Those records and statements are described in detail in the section addressing her bilateral knee conditions.  

The Board has additionally reviewed the Veteran's VA treatment records through December 2015, which have been obtained and associated with the claims file.  Generally, those records demonstrated continued treatment for bilateral foot pain and pain medication management for several disabilities, including her bilateral feet.  

Of note, in a February 2012 VA treatment note, the Veteran complained of bilateral knee and back pain worse than normal; she reported taking oxycodone every four hours which was not helping.  She also reported waking up and not feeling well due to not resting.  On examination, the Veteran's gait was normal and she was noted as having full range of motion of her extremities.  She was diagnosed with osteoarthritis/myalgia, and was given morphine and oxycodone for breakthrough pain.  

In December 2014, the Veteran sought treatment for right foot pain; she injured her foot stepping out of her car and described having constant throbbing pain which increased with walking.  There was mild swelling and she was taking NSAIDS at that time.  The Veteran was diagnosed with right foot pain at that time, and was continued on her pain medication regimen.  

In a January 2015 mental health interdisciplinary record, the Veteran reported pain in her first MTP joint of the right foot.  The examiner noted that the Veteran did not have hallux valgus at that time and noted that she may possibly be referred to podiatry at that time.  

Finally, the Veteran underwent another VA examination of her bilateral feet in November 2015.  The examiner noted the Veteran's bilateral DJD of the first MTP joints of her feet.  The Veteran reported that her foot condition was still very painful-which she described as "burning in nature"-especially with prolonged standing.  She also reported flare-ups, which included difficulty with walking/prolonged standing.  The examination report noted that there was no response provided for flatfeet (pes planus), Morton's neuroma, hammertoes, hallux valgus, hallux rigidus, acquired pes cavus (clawfoot), or mal- or nonunion of tarsal or metatarsal bones.  The examiner noted that the Veteran's other foot injuries were DJD of both feet, which was moderate in severity.  The examiner noted that the Veteran's feet conditions compromised weightbearing, and required regular use of inserts for her bilateral foot condition.  The examiner noted that there was pain which contributed to functional loss, including during flare-ups, noted on examination, described as having burning pain with prolonged standing and walking.  She was also noted as having disturbance of locomotion and interference with standing.  The examiner noted that December 2014 x-rays revealed degenerative changes of the first MTP joint, bilaterally, and calcaneal osteophytes.  The examiner concluded that the effect on the Veteran's employment was that she was limited in prolonged standing or walking, especially on uneven terrain, due to her bilateral feet disabilities.  

Based on the foregoing evidence, the Board notes that Diagnostic Codes 5276 through 5283 are not applicable in this case, as the Veteran's bilateral feet are not shown to have any of those 8 specifically-noted foot disorders.  Therefore, the Veteran's disability picture manifested by her bilateral foot disabilities is not contemplated by those Diagnostic Codes and they are inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-83.  

Instead, the Board notes that the Veteran's bilateral feet are noted to have arthritis of the MTP joint; that disability is shown to have been rated as analogous to a moderate foot injury throughout the appeal period.  Thus, in order to warrant a higher evaluation, the evidence of record must demonstrate either a moderately severe foot injury, or arthritis of two or more major or minor joints of the foot with occasionally incapacitating exacerbations of arthritis.  

First, the Board notes that there is only arthritis shown of the Veteran's first MTP joint of her feet bilaterally; thus, there is not more than one arthritic joint per foot at any time during the appeal period.  Moreover, the evidence does not demonstrate that the Veteran has even occasionally incapacitating exacerbations of arthritis throughout the appeal period as a result of her bilateral foot disabilities; rather, while the Veteran is shown to have constant pain in her feet, she "works through" the pain and is not shown to have any limitation of standing or walking, although she is limited in her ability to stand or walk for a prolonged period of time.  

Additionally, the most recent VA examiner, who reviewed the entire claims file, concluded that the Veteran's bilateral foot disabilities were moderate in severity only, and not moderately severe.  The Board further notes that no evidence of record purports to conclude that the Veteran's bilateral foot disabilities are moderately severe or severe at any time during the appeal period.  The Board therefore finds that the November 2015 examiner's opinion is the most probative evidence of record as to the severity of the Veteran's foot disabilities.  Thus, the Board cannot find that the evidence of record allows for an award of evaluations in excess of 10 percent for either foot disability at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5284.

Accordingly, increased evaluations for the Veteran's bilateral feet disabilities are not warranted based on the evidence of record at this time and those claims must be denied.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5276-84.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.


Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has compared the level of severity and symptomatology of the Veteran's bilateral knee, feet, and left hip disabilities to the criteria found in the rating schedule.  The Veteran's symptomatology is fully addressed by the rating criteria under which she is currently evaluated.  All of the disabilities involve the musculoskeletal system and the Veteran's symptoms are pain (with some reports of instability of her knees).  She has reported increased pain with repetitive motion and that her disabilities affect her ability to stand, walk, lift, and carry.  

In this regard, the Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities such as difficulty with standing, walking, lifting and carrying.  The rating criteria also provide for greater levels of compensation for severity of disability that the Veteran does not have.

Also considered by the Board is whether the collective effect of her other service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the bilateral knee and feet disabilities and the left hip disability, the Veteran has PTSD with unspecified depressive disorder.  The evidence does not show that those disabilities have a collective impact that is not contemplated by the individual ratings for each of her disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration.  

For these reasons, as the rating schedule is adequate to evaluate the bilateral feet disabilities, referral for extra-schedular consideration is not in order.  There is no reasonable doubt to be resolved in this regard.  


ORDER

An initial evaluation in excess of 10 percent for DJD of the right knee is denied.

An initial evaluation in excess of 10 percent for DJD of the left knee is denied.  

An initial evaluation in excess of 10 percent for a left hip strain is denied.  

An initial evaluation in excess of 10 percent for early degenerative changes of the first MTP joint of the right foot is denied.

An initial evaluation in excess of 10 percent for early degenerative changes of the first MTP joint of the left foot is denied.


REMAND

With regard to the Veteran's claimed right hip disorder, she underwent a VA examination hip in October 2009, during which she reported that her pain was primarily in her left hip and that she suffered a left hip injury when she fell from scaffolding during service.  The examiner did not appear to examine the Veteran's right hip on physical examination.  The examiner diagnosed the Veteran with a left hip strain, and noted that while the request for examination included a bilateral hip condition, "based on the Veteran's history and physical, only the left hip is involved."  

The Veteran again underwent a VA examination of her left hip in November 2015.  The examiner noted that the "Veteran is service connected for residuals of a left hip strain which occurred during military service in 2008.  Of note, she also has pain in the nonservice-connected right hip.  This evaluation will focus on the current level of severity of her left hip."  No examination of the Veteran's right hip was subsequently done during that examination.  

The Veteran's VA treatment records document several instances of complaints of bilateral hip pain throughout the appeal period, as well as a note in a January 2015 record that her right hip was now decompensating, suggesting that her right hip is being aggravated by her service-connected disabilities.

Therefore, the Board finds that the Veteran's right hip claim must be remanded at this time.  Specifically, the Veteran has averred that she has pain in her right hip, which is related to military service; moreover, it appears that secondary service connection has been raised by the record in this case respecting the Veteran's claimed right hip disorder.  A VA examination has not been performed which addresses either whether the Veteran has a current disability of the right hip and/or whether any such disability is related to service or her service-connected disabilities.  Accordingly, a remand is necessary in order to afford her a VA examination of her claimed right hip disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any outstanding VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, with respect to the claim for TDIU, after review of the evidence of record, particularly the November 2015 psychiatric examination, the Board finds that it does not have enough information at this time in order to adjudicate the TDIU claim.  Specifically, while the examiner described the Veteran's psychiatric symptoms, additional description of functional impairment due to her psychiatric disability is required. 

Moreover, the November 2015 psychiatric examiner noted that the Veteran last worked in about 2009 as a cashier for a local restaurant, although other evidence of record documents that the Veteran appears to have continued working in the National Guard as late as 2011.  It therefore appears to the Board that vital employment information necessary for adjudication of the Veteran's TDIU claim is missing from the record.  A remand is therefore necessary with respect to that claim in order to obtain an addendum opinion from the November 2015 psychiatric examiner regarding the functional impairment caused by her psychiatric disability and to obtain more complete information from the Veteran regarding her education and work history.  

Additionally, on remand, the Board notes that the Veteran does not meet the schedular criteria for an award of TDIU in the first instance under 38 C.F.R. § 4.16(a), at any time during the appeal period.  The Veteran has indicated that she is unable to work as a result of her physical disabilities, as noted in her December 2010 substantive appeal, VA Form 9; an opinion from the Director of Compensation has not yet been obtained which addresses 38 C.F.R. § 4.16(b) in the first instance.  Thus, on remand, the AOJ should refer this case to the Director of Compensation for such opinion prior to returning the case to the Board for further appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that she submit information regarding her education and work history, to include completing a VA Form 21-8940.  

2.  Obtain all VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2015 and associate those documents with the claims file.

3.  Ensure that the Veteran is scheduled for a VA examination of her right hip.  The examiner must review the claims file in conjunction with the examination.  The examiner must accomplish the following (each opinion must be supported by rationale):  

(a)  Identify all conditions of the Veteran's right hip, to include any arthritis found on examination.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right hip condition had onset during or was caused by the Veteran's active service, specifically to include a fall from a scaffold in Germany during which she injured her left hip which is already service connected.  

(c)   Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right hip was caused by the Veteran's service-connected left hip, bilateral knee and/or bilateral foot disabilities, to include any associated symptomatology with those disabilities such as abnormal gait or weightbearing.  The examiner must consider and comment on the January 2015 VA treatment note that her right hip was now decompensating.  

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right hip has been chronically worsened beyond its natural progression by the Veteran's service-connected left hip, bilateral knee and/or bilateral foot disabilities, to include any associated symptomatology with those disabilities such as abnormal gait or weightbearing.  The examiner must consider and comment on the January 2015 VA treatment note that her right hip was now decompensating.  

If chronic worsening beyond the natural progression is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation by her service-connected disabilities.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

4.  Return this case to the November 2015 psychiatric examiner for an addendum opinion that comments on the functional impairment resulting from the Veteran's psychiatric disability.  If the examiner is no longer available, an equally qualified examiner may provide the requested opinion; another examination should be provided only if the examiner deems such is necessary.  

6.  After the above development is completed, refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

7.  Following any additional indicated development, readjudicate the Veteran's claim of service connection for a right hip disability, to include as secondary to service-connected disabilities.  If either service connection for a right hip disability or entitlement to TDIU remain denied, furnish to the Veteran and her representative a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


